Citation Nr: 1043672	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1952 to January 1973.  
He died in June 1997, and the appellant in this claim is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO originally denied service connection for the cause of the 
Veteran's death in an April 2002 rating decision.  The RO did not 
consider the appellant's subsequent August 2002 statement(s) to 
constitute a Notice of Disagreement (NOD), and therefore the 
rating decision became final after one year.  In October 2003, 
the appellant submitted a request to the RO to reopen the claim 
for service connection for the cause of the Veteran's death.  The 
RO denied this claim in a February 2004 rating decision.  
Thereafter, the Board denied the claim in an April 2007 decision.

The appellant subsequently appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  While the 
case was pending in the Court, the appellant and the VA Office of 
the General Counsel filed a joint motion to vacate the Board's 
decision and remand the claim for readjudication.  In August 
2008, the Court granted the joint motion, vacated the Board's 
April 2007 decision, and remanded this case to the Board for 
readjudication.

This claim was again before the Board in February 2009, at which 
time the Board determined that an August 2002 statement had 
constituted an NOD.  Therefore, the claim became one for 
entitlement to service connection for the cause of the Veteran's 
death based upon the appellant's original October 1997 claim, 
which was denied in the April 2002 rating decision.  The Board 
then remanded the claim for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  According to the official certificate of death, the Veteran 
was found dead on June [redacted], 1997, with the immediate cause being 
atherosclerotic cardiovascular disease. 

2.  At the time of his death, the Veteran did not have service 
connection for any disabilities.

3.  No competent evidence has been submitted or identified to 
demonstrate that the Veteran's death was related to his military 
service.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
is there any basis for a presumption that it was so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In August 2001, December 2003, and April 2009 VA sent the 
appellant letters informing her of the types of evidence needed 
to substantiate her claim and its duty to assist her in 
substantiating her claim under the VCAA.  The letters informed 
the appellant that VA would assist her in obtaining evidence 
necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  She 
was advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in her possession to 
the RO.

The Board finds that the content of the letters provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2002 rating decision, May 2004 
SOC, and July 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided her with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
her claims, and to respond to VA notices.

In the context of a claim for dependency and indemnity 
compensation based upon service connection for the cause of a 
veteran's death, VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate such a claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
DIC, there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  The Board finds 
that in the present case the requirements of the VCAA notice 
under the Hupp decision were fulfilled in the April 2009 letter 
to the appellant.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the April 2009 letter which VA sent to the 
appellant.

The Board notes that a June 2009 memorandum from the Joint 
Service Record Research Center (JSRRC) indicates that the 
Veteran's service treatment records (STRs) had already been 
associated with the claims file.  The RO and the National 
Personal Records Center did not have any additional STRs for the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection 
may also be granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation .  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by several different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain disabilities that are 
presumptively service connected, specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
when a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to establish 
whether or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the 
claimed disability is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 
3.311, service connection must still be considered under 38 
C.F.R. § 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on active 
duty, or an individual who, while serving on active duty for 
training or inactive duty training, participated in a radiation-
risk activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the purpose 
of presumptive service connection are the following: (i) leukemia 
(other than chronic lymphocytic leukemia); (ii) cancer of the 
thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; 
(v) cancer of the esophagus; (vi) cancer of the stomach; (vii) 
cancer of the small intestine; (viii) cancer of the pancreas; 
(ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); 
(xi) cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis B 
is indicated); (xiv) cancer of the salivary gland; (xv) cancer of 
the urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, the 
provisions of 38 C.F.R. § 3.311 provide for development of claims 
based upon a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer may 
have been induced by radiation.  These provisions do not give 
rise to a presumption of service connection, but rather establish 
a procedure for handling claims brought by radiation-exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997).

The governing regulation essentially states that, in all claims 
in which it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be made.  
Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear testing, 
and claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing radiation, 
and specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin"s disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2010).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate cancer 
become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.311 (a)(1).

In this case, the appellant contends that some event or illness 
in service caused or led to her husband's death.  The Veteran's 
death certificate states that was found dead on June [redacted], 1997, at 
the age of 64, from atherosclerotic cardiovascular disease.

A review of the Veteran's STRs show that in June 1962 he was 
noted to smoke 1/2 pack of cigarettes a day.  He had a productive 
cough, mainly in the morning, and his lungs were clear.  A chest 
X-ray was negative, and he was diagnosed with bronchitis.  At 
January 1972 treatment, he was noted to be a smoker with a 7-
month history of a persistent, dry cough.  He had never had 
pneumonia, and had had bronchitis once.  He had been prescribed 
tetracycline and an expectorant.  He was positive for the 
purified protein derivative of tuberculin. but X-rays showed no 
definite evidence of tuberculosis.  He was diagnosed with chronic 
bronchitis.  At February 1972 treatment the Veteran's lungs were 
clear, and March 1972 X-rays were negative.  He was noted to have 
chest and nasal congestion at April 1972 treatment, and in May 
1972 he complained of constant coughing and nasal congestion.  
There are no other STRs relating to cardiovascular disease.

In July 2003 the Defense Threat Reduction Agency confirmed that 
the Veteran had participated in U.S. atmospheric nuclear testing.  
The Board notes the record does not indicate that the Veteran has 
had any of the diseases associated with exposure to radiation 
under 38 C.F.R. §§ 3.309(d) and 3.311.

We recognize the sincerity of the arguments advanced by the 
appellant that her husband's death is service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).  
In the present case, there is no competent evidence of record 
indicating a link between the Veteran's cause of death, 
atherosclerotic cardiovascular disease, and service.  

In view of the foregoing, although we are sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  Here, the 
appellant has not submitted any competent evidence to provide a 
nexus between an in-service injury or disease and the condition 
that caused the Veteran's death.  The preponderance of the 
evidence is thus against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for cause of death is denied.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


